DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/27/2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the inner arm outer contour” and “the outside arm outer contour” are not set forth in the specification as filed.

The amendment filed 9/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material “the outer contour of the outside arm corresponds the outer contour of the inner arm”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 65 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the last two lines of claim 65, “the outer contour of the outside arm corresponds the outer contour of the inner arm” is not supported by the specification as originally filed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 5, 7-9, 11, 12, 14-16, 19, 20, 28, 62, 63 and 65 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sekulich (3,996,930).
Claim 1 - Sekulich teaches  A sexual stimulation device including an inside arm    -11- configured to be placed within the vagina of a female; an outside arm -13-configured to be placed against the clitoral area of said female;
and a middle portion, the bottom of the “V-shape” shown at reference numeral -3- in figure 2 connecting said inside arm and said outside arm; wherein the device is dimensioned to be worn by said female during intercourse, and wherein said inside arm has a pair of opposed wing portions, -17- and -19- spaced apart from each side of a center portion -21- and -23- of the inside arm.  The arm -11- is capable of being placed in the vagina during intercourse via double penetration or during anal intercourse while outer element -13- is in contact with the clitoral area as claimed.  The device is dimensioned to be worn with the inside arm -11- inserted into the vagina.

Claim 4 - see cross section as shown in figure 4, the center portion is curved inward between the peeks of elements -23- and between each peek of elements -23- and the valley of elements -17- and -19-.
Claim 5 - the center portion of the inside arm -11- comprises a low profile center portion -21- and  a pair of low profile wing portions-17- and -19-.  The term “low profile” is a broad term and does not define any structure not set forth in Sekulich.
Claim 7 - the inside arm -11- comprises a transition portion that tapers down toward the middle portion of the device and that forms a reverse curve, see figure 1 but with the device reversed, dimensioned for placement around the pelvic bone of the female when the inside arm is inserted in the vagina the wings taper to the bottom of the “V” as shown in figure 3.
Claim 8 - said wing portions -17- and -19 are resilient or malleable, column 2 lines 40-56.
Claim 9 - wherein said inside arm has a length of 35-150 mm, about 3 inches, 76mm column 2 lines 1-10.
Claim 11 - wherein all or a portion of said inside arm has a thickness of 1-40 mm diameter of 7.9 mm(5/16 inch), column 2 lines 1-10.
Claim 12 - wherein said inside arm has a ratio of length to thickness of 1:1 to  100:1, or 1:1 to10:1 or 15:1 to 1:2;  7.9mm by 76 mm is about 10:1.

Claim 15 - wherein said middle portion maintains said inside arm and said outside arm resiliently spaced apart in a relaxed position and/or wherein said middle portion resiliently urges said inside arm and said outside arm towards each other when flexed apart, see column 2 lines 50-68.
Claim 16 - said device can be deformed to different shapes, the wings change shape as set forth in column 2 lines 40-55 and the arms may be bent as set forth in column 2 lines 66-68.
Claim 19 - said middle portion inherently has a length of 20 mm to 250 mm because the device is used and fits the body in the same manner in which the applicant’s device fits the body.
Claim 20 -  wherein said middle portion has a width of 5 mm to 40 mm, 7.9 mm as set forth in column 2 lines 1-5 a diameter of 5/16 inch.
Claim 28 - a portion of said inside arm and/or said outside arm is textured, -21-,   -23-, -31- and -32-.
Claim 62 - an inside arm -11- configured to be placed within the vagina of a female;
an outside arm -13- configured to be placed against the clitoral area of said female; and
a middle portion, at -3- in figure 2, connecting said inside arm and said outside arm;  wherein the device is dimensioned to be worn with the inside arm inserted into the 
The outside arm -13- is formed generally in the shape of an erect penis and has a generally rounded (circular) cross section.  Therefore, the outside arm is considered to have a generally rounded shape.

Claim 63 - said inside arm -11- generally defines an hourglass shape when viewed in cross section across its width.  The arm -11- is a modified hourglass at the cross section at reference line -21- in figure 3, wide at one end skinny in the middle and wide at the other end.  The wings are thicker than the middle section at lead line -21- in figure 3.
Claim 65 - an inside arm -11- configured to be placed within the vagina of a female;
an outside arm -13- configured to be placed against the clitoral area of said female; and
a middle portion, at -3- in figure 2, connecting said inside arm and said outside arm; wherein the device is dimensioned to be worn with the inside arm inserted into the vagina by said female during intercourse, and wherein said inside arm has a pair of opposed wing portions -17- and -19- spaced apart from each side of a center portion     -21- of the inside arm for contact with the anterior wall of the vagina.  The wings extend in an upper direction but not in a lower direction making the upper camber greater than the lower camber.

    PNG
    media_image1.png
    478
    847
    media_image1.png
    Greyscale


The applicant’s specification does not define what is intended by “the outer contour of the outside arm corresponds the outer contour of the inner arm.  As labeled above the outer contour of the inner arm and the outer contour of the outer arm are both rounded (generally circular in cross section) as such, the outer surfaces are considered equivalent and therefore correspond to each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 13, 17, 18, 21-27, 29 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekulich (3,996,930) in view of Murison (7,931,605).
	Claims 23 and 64 - Sekulich teaches a device as claimed but does not teach at least one vibrational source, such as a vibrational motor, Murison teaches a female sexual stimulator including a plurality of vibrational motors -8- and -10-. 
	It would have been obvious to one of ordinary skill in the medical art at the time the invention was made to provide the stimulation device of Sekulich with vibrating motors/controls as taught by Murison to provide the enhanced stimulation of vibrational motors as taught by Murison.
Claim 24 - at least one of said at least one vibrational source is disposed within said inside arm, Murison teaches a vibrating motor in both the inside arm and the outside arm, figure 3, elements -8- and -10-. 
Claim 25 - the combination may include a plurality of vibrational sources, -8- and -10- as taught by Murison. 
Claim 26 - further comprising a battery, Murison teaches a battery to power the motors, -16-. 
Claim 27 - said battery is rechargeable, through a recharging circuit -12- set forth in Murison column 3 lines 50-55. 

Claim 17 - Sekulich teaches a cylindrical middle portion not a flat middle portion, Murison teaches a small thin, “flat” middle portion such that the middle portion will not interfere with sexual intercourse, column 3, lines 27-31.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide the middles section of Sekulich as flat as taught by Murison to avoid any possible interference with sexual intercourse as taught by Murison, wherein said middle portion is substantially flat.
Claim 18 - said middle portion has a thickness of 0.5- 10 mm, the flat thickness would be the same or less than the 7.9 mm taught by Sekulich.
Claims 10, 13, 21 and 22 - optimizing sizes and proportions in a prior art device is a design consideration within the skill of the art, In re Reese, 290 F.2d 839, as such selecting the best dimension for the device would have been an ordinary design expedient to one of ordinary skill in the medical arts to take into account different body shapes and sizes.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. Regarding claims 1 and 62, applicant argues Sekulich does not teach the outside arm having a generally rounded shape.  The examiner has set forth above how Sekulich teaches a generally rounded outside arm.  Further applicant further .
	On page 8 applicant’ argues claims 1 and 62 have been amended to recite “wherein the outer contour of the outside arm corresponds the outer contour of the inner arm.  However the recited amendment has only been made in claim 65.
Regarding claim 65, the examiner has set forth above how Sekulich teaches the outer contour of the outside arm corresponds the outer contour of the inner arm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791